UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sector 5, Inc. (Name of registrant as specified in its charter) Nevada 45-5042353 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2186 Darby Street Escondido, California 92025 (702) 406-6848 (Address and telephone number of registrant’s principal executive offices) Harold P. Gewerter, Esq. Law Office of Harold P. Gewerter, Esq., Ltd. 5536 S. Ft. Apache, Suite 102 Las Vegas, Nevada 89148 Telephone: (702) 382-1714 Facsimile No. (702) 382-1759 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Proposed Amount to Proposed Maximum Title of Each Class be Maximum Aggregate Amount of of Securities to be Registered Offering Price Offering Price Registration Registered per Share ($) Fee($) Shares of Common Stock, par value $ $ $ 1 5,000,000 shares are being offered by a direct offering at the price of $.01 per share. 2 Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(o) of the Securities Act, based upon the fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus Sector 5, Inc. 5,000,000 Shares of Common Stock $0.1per share $50,000 Maximum Offering Sector 5, Inc. (“Sector 5” or the "Company") is offering a fixed amount of 5,000,000 shares of its common stock on an all - or - none basis at a fixed price of $0.01 per share. The price of $0.01 per share is a fixed for the duration of this offering.There is no minimum number of shares required to be purchased by any individual investor. The shares are intended to be sold directly through the efforts of Jeannie Bacal, our sole officer and director. After the effective date of this P rospectus, Ms. Bacal intends to advertise through personal contacts, telephone, and hold investment meetings.We will not utilize the Internet or print media to advertise our offering.Ms. Bacal will also distribute the P rospectus to potential investors at meetings, to her business associates and to her friends and relatives who are interested in Sector 5 as a possible investment.For more information, see the section titled "Plan of Distribution" herein. The proceeds from the sale of the shares in this offering will be payable to Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Sector 5, IncAll subscription funds will be held in a separate (limited to funds received on behalf of Sector 5) non-interest bearing Trust Account pending the placement of the fixed amount of 5,000,000 shares of common stock.If the fixed amount of 5,000,000 shares of common stock is not achieved within 180 days of the date of this P rospectus, all subscription funds will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees. The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days. See the section entitled "Plan of Distribution” herein.Neither the Company nor any subscriber shall be entitled to interest no matter how long subscriber funds might be held. The offering will terminate on the earlier of: (i) the date when all 5,000,000 shares is completed, (ii) 180 days from the effective date of this document, or any extension thereto (can be extended for an additional 180 days at the sole discretion of the Company). If the offering is extended it will terminate no later than the last day of the second 180-day period. Prior to this offering, there has been no public market for Sector 5’s common stock. We are a development stage company which currently has limited operations and has not generated any revenue. Therefore, any investment involves a high degree of risk. The Company is an emerging growth company under the Jumpstart Our Business Startups Act. 1 THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN ON . Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The price of $0.01 per share is a fixed for the duration of this offering. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.SECTOR 5 MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHISE THE OFFER OR SALE IS NOT PERMITTED. Sector 5 does not plan to use this offering P rospectus before the effective date. The date of this Prospectus is , 2012. 2 Table of Contents PART I: INFORMATION REQUIRED IN PROSPECTUS 4 SUMMARY OF PROSPECTUS 4 General Information about the Company 4 The Offering 7 RISK FACTORS 10 RISKS ASSOCIATED WITH THIS OFFERING 12 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 16 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 16 PLAN OF DISTRIBUTION 17 Offering will be Sold by Our Officer and Director 17 Terms of the Offering 17 Deposit of Offering Proceeds 18 Procedures and Requirements for Subscription 19 DESCRIPTION OF SECURITIES 19 INTEREST OF NAMED EXPERTS AND COUNSEL 21 DESCRIPTION OF OUR BUSINESS 21 General Information 21 Business Overview 22 ProductDevelopment 23 Marketing 23 Growth Strategy of the Company 24 Competitor Analysis 24 Patents and Trademarks 26 Need for any Government Approval of Products or Services 27 Government and Industry Regulation 27 Research and Development Activities 27 Environmental Laws 27 Employees and Employment Agreements 27 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 28 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 30 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FISCAL DISCLOSURE 35 FINANCIAL DISCLOSURE 35 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 35 BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 36 EXECUTIVE COMPENSATION 36 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 37 FUTURE SALES BY EXISTING STOCKHOLDERS 38 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 38 INDEMNIFICATION 39 AVAILABLE INFORMATION 39 FINANCIAL STATEMENTS 40 Audited Financial Statements as of April 30, 2012 F-2 PART II: INFORMATION NOT REQUIRED IN PROSPECTUS 41 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 41 INDEMNIFICATION OF DIRECTORS AND OFFICERS 41 RECENT SALES OF UNREGISTERED SECURITIES. 42 EXHIBITS. 43 UNDERTAKINGS 44 3 PART I: INFORMATION REQUIRED IN PROSPECTUS Sector 5, Inc. 2 ESCONDIDO, CALIFORNIA 92025 (702) 406-6848 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this P rospectus. In this P rospectus, unless the context otherwise denotes, references to “we,” “us,” “our” and “Company” refer to “Sector 5”. General Information about the Company Sector 5, Inc. was formed in the state of Nevada on April 11, 2012.We are a development stage company with a principal business of design and manufacturing of women’s fashion design denim apparels.Sector 5 plans to market its own brand under the brand name “Urban Street Apparel”.Because of the brand name Urban Street Apparel we plan to take advantage of the “USA” acronym, which is famous, the world over for quality and design, in its marketing campaign.Sector 5’s intentions are to stay on the cutting edge of the swiftly changing young woman’s apparel market.As the marketplace for high end fashion denim has increased dramatically over the last 7-10 years, Sector 5 plans to position itself deep in the fashion culture by introducing new styles and designs on an ongoing basis.As Urban Street Apparel will be a new brand coming into the marketplace, we also plan on reselling current existing popular brands as a draw to attract potential new customers while showcasing our own brand.That combined, with our innovative “fifth pocket” design and marketing, Urban Street Apparel plans to carve a distinctive niche in this lucrative, high margin, garment sector. Current management is comprised of Jeannie C. Bacal, CEO and President.Due to the development stage of the Company, Ms. Bacal distributes part of her time toward the everyday operations and forward movement of the corporation.Ms. Bacal’s responsibilities include acting as the company’s creative designer as well as determining the overall design direction of the company and its marketing strategy.Ms. Bacal has cultivated relationships with design consultants and manufacturing representatives.Ms. Bacal and her relationships with targeted consultants should help her in her efforts to further the development of operations during the development stage of the Company. Sector 5 is a development stage company that has not commenced its planned principal operations to date.Sector 5 plans to launch its full operations including apparel under its own brand approximately six to nine months following the closing of the offering.Operations to date have been devoted primarily to start-up and development activities, which include the following: 1. Development stage; denim jean design and manufacturing components (denim vendors, cut and sew, washers, and finishers); 2. Initiated initial website design, layout and development; 3. Due diligence continuing on potential market outlets; 4 4. Initiated contacts with contractors to help with development; 5. Patterns and design for Urban Street Apparel brand continuing; 6. Initial stage of evaluating and identifying daily deal coupons for “Fifth Pocket” marketing campaign (local, regional and national); 7. Bulk denim; identified, sourced, quality evaluation. Sector 5 has identified the following challenges to its success: 1. Finalize design of our Urban Street Apparel fashion garments; The Company is continuing to perform the necessary due diligence and undertaking the necessary steps and procedures so our signature brand launch we hope will be widely accepted by our targeted market. 2. Effective Marketing Campaign: In order to effectively enter our targeted market, Sector 5 plans to use a multi-faceted marketing plan that includes a high-end web site, targeted print media, and eventually target specific distribution channels using independent representatives.Initially we must get customers to our website so we are focusing particular attention to address this issue.As the Company gains more recognition in the marketplace we plan to have Independent commissioned sales representatives work as middlemen between Sector 5 and retailers.Their responsibilities include approaching large retailers, work trade shows and employ creative marketing techniques to attract boutique type retailers and shops. 3. Constantly monitor and appealing to our target market: We plan to constantly monitor our target market and place a personal emphasis on quality.Our overall business structure we plan to be geographically accessible (localized design and manufacturing capabilities) in an ultimate goal to be able to respond quickly to the markets potentially changing desires and demands. The Company believes that raising $50,000 through the sale of common equity is sufficient for the company to become operational and sustain operations through the next twelve (12) months. The capital we are raising has been budgeted to launch our product line of women’s garments and to become a fully reporting company.Unfortunately, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flow from services will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. Sector 5 currently has one officer and director. This individual allocates time and personal resources to Sector 5 on a part-time basis and devotes approximately 15 hours a week to the Company.Once the public offering is closed, Ms. Bacal plans to spend the time necessary to oversee the product development, manufacturing, sales and marketing campaigns, website design, and direct the primary operations of the business. As of the date of this P rospectus, Sector 5 has 15,000,000 shares of $0.001 par value common stock issued and outstanding. Sector 5 has administrative offices located at 2186 Darby Street, Escondido, California 92025.Ms. Bacal, our sole office and director, provides the office on a rent free basis. Sector 5’s fiscal year end is December 31. 5 The Company is an emerging growth company under the Jumpstart Our Business Startups Act. The Company shall continue to be deemed an emerging growth company until the earliest of ‘(A) the last day of the fiscal year of the issuer during which it had total annual gross revenues of $1,000,000,000 (as such amount is indexed for inflation every 5 years by the Commission to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, setting the threshold to the nearest 1,000,000) or more; ‘(B) the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under this title; ‘(C) the date on which such issuer has, during the previous 3-year period, issued more than $1,000,000,000 in non-convertible debt; or ‘(D) the date on which such issuer is deemed to be a ‘large accelerated filer’, as defined in section 240.12b-2 of title 17, Code of Federal Regulations, or any successor thereto.’. As an emerging growth company the company is exempt from Section 404(b) of Sarbanes Oxley.Section 404(a) requires Issuers to publish information in their annual reports concerning the scope and adequacy of the internal control structure and procedures for financial reporting. This statement shall also assess the effectiveness of such internal controls and procedures. Section 404(b) requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. As an emerging growth company the company is exempt from Section 14A and B of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. The Company has irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Act. 6 The Offering The following is a brief summary of this offering.Please see the “Plan of Distribution” section for a more detailed description of the terms of the offering. Securities Being Offered: Sector 5is offering an all-or-none, self-underwritten basis, a fixed amount of 5,000,000 shares of its common stock. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days. There is no minimum number of shares required to be purchased by any individual investor. This is an all-or-none offering; i f the fixed amount is not achieved within 180 days of the date of this P rospectus, all subscription funds from the escrow account will be returned to investors promptly without interest (since the funds are being held in a non-interest bearing account) or deduction of fees.The offering will terminate on the earlier of: (i) the date when the sale of all 5,000,000 shares is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days. If the offering is extended it will terminate no later than the last day of the second 180-day period. Escrow Account: The subscription proceeds from the sale of the shares in this offering will be payable to “Law Offices of Harold P. Gewerter, Esq., Ltd., Client Trust Account f/b/o Sector 5” and will be deposited in a separate (limited to funds received on behalf of Sector 5) non-interest bearing law office trust bank account until the all-or-none fixed amount of the Offering proceeds are raised.No interest will be available for payment to either the Company or the investors (since the funds are being held in a non-interest bearing account).All subscription funds will be held in trust pending the achievement all-or-none fixed amount of the offering and no funds shall be released to Sector 5 until such a time as the all-or-none fixed amount of proceeds are raised (see the section titled "Plan of Distribution" herein).Release of the funds to the Company is based upon our escrow agent, Law Offices of Harold P. Gewerter, Esq. Ltd., reviewing the records of the depository institution holding the escrow to verify that that the checks have cleared prior to releasing the funds to the Company.Written notice will be mailed to each investor that the all-or-none fixed amount of proceeds has been received and the offering proceeds have been distributed to the Company.All subscription agreements and checks should be delivered to Law Offices of Harold P. Gewerter, Esq., Ltd.Failure to do so will result in checks being returned to the investor who submitted the check. Sector 5’s escrow agent, Law Offices of Harold P. Gewerter, Esq., Ltd., acts as legal counsel for Sector 5 and is therefore not an independent third party. The offering will terminate on the earlier of: (i) the date when the sale of all 5,000,000 shares is completed, (ii) 180 days from the effective date of this document.The Company shall have the right, in its sole discretion, to extend the initial offering period an additional 180 days.If the offering is extended it will terminate no later than the last day of the second 180-day period. The Escrow Agent (and any successor escrow agent) at any time may be discharged from its duties and obligations hereunder by the delivery to it of a notice of termination signed by the Company, or at any time the Escrow Agent may resign by giving written notice to such effect to the Issuer.Upon any such termination or resignation, the Escrow Agent shall deliver the Escrowed Amounts or the Fund to any successor escrow agent jointly designated by the other parties hereto in writing, or to any court of competent jurisdiction if no such successor escrow agent is agreed upon, whereupon the Escrow Agent shall be discharged of and from any and all further obligations arising in connection with this Escrow Agreement.The termination of services or resignation of the Escrow Agent shall take effect on the earlier of (i) the appointment of a successor (including a court of competent jurisdiction) or (ii) the day that is 30 days after the date of delivery: (A) to the Escrow Agent of the other parties’ notice of termination or (B) to the other parties hereto of the Escrow Agent’s written notice of resignation.If at that time the Escrow Agent has not received a designation of successor escrow agent, the Escrow Agent’s sole responsibility after that time shall be to keep the Escrowed Amounts or the Fund safe until receipt of a designation of a successor escrow agent or a joint written disposition instruction by the other parties hereto or an enforceable order of a court of competent jurisdiction.The resigning Escrow Agent shall be entitled to be reimbursed by the Issuer for any expenses incurred in connection with its resignation, transfer of the Fund to a successor escrow agent or distribution of the Fund. Net Proceed to Company: Use of Proceeds: We intend to use the proceeds to expand our business operations. Number of Shares Outstanding Before the Offering: 15,000,000 common shares Number of Shares Outstanding After the Offering: 20,000,000 common shares The offering price of the common stock bears no relationship to any objective criterion of value and has been arbitrarily determined. The price does not bear any relationship to Sector 5 assets, book value, historical earnings, or net worth. 7 Sector 5 will apply the proceeds from the offering to pay for accounting fees, legal and professional fees, marketing, office supplies, product development, manufacturing product costs, contractor fees, website design fees, and other administrative related costs. The Company has not presently secured an independent stock transfer agent. Sector 5 has identified several agents to retain that will facilitate the processing of the certificates upon closing of the offering.The Company will deliver stock certificates attributable to shares of common stock purchased directly to the purchasers within ninety (90) days of the close of the offering, or as soon thereafter as practicable. The purchase of the common stock in this offering involves a high degree of risk. The common stock offered in this P rospectus is for investment purposes only and currently no market for Sector 5 common stock exists. Please refer to the sections herein titled “Risk Factors” and “Dilution” before making an investment in this stock. SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from Sector 5’s Audited Statements of Operations for the period from inception (April 11, 2012) to April 30, 2012.The accompanying notes are an integral part of these financial statements and should be read in conjunction with the financial statements, related notes and other financial information included in this P rospectus. As shown in the financial statements accompanying this P rospectus, Sector 5 has had no revenues to date and has incurred only losses since its inception.The Company has had no operations and has been issued a “going concern” opinion from our accountants, based upon the Company’s reliance upon the sale of our common stock as the sole source of funds for our future operations. (Balance of the Page Intentionally Left Blank) 8 Table: Audited Statement of Operations data Sector 5, Inc. (A Development Stage Company) Statements of Operations April 11, 2012 (inception) through April 30, 2012 Revenues $
